Citation Nr: 1404539	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-41 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for asthma.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel







INTRODUCTION


The Veteran served on active duty from March 1994 to April 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In March 2013, the Board remanded this claim for additional development, which has been completed.  


FINDING OF FACT

The Veteran's asthma is not manifested by an FEV-1 of 55 percent predicted or less, an FEV-1/FVC of 55 percent or less, at least monthly visits to a physician for required care of exacerbation, more than one attack per week with episodes of respiratory failure, or intermittent (at least three per year) treatment with systemic (oral or parenteral) corticosteroids or immuno-suppressive medications.


CONCLUSION OF LAW

The criteria are not met for a disability rating in excess of 30 percent for asthma.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6602 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this decision, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in August and September 2008.  The RO informed the Veteran of the specific criteria to substantiate his claim for an increase in the rating for his service-connected asthma.  These letters informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  The RO has also provided adequate notice of how effective dates are assigned and the claim was readjudicated most recently in a June 2013 supplemental statement of the case. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  He also was provided with VA examinations in November 2008, May 2010, and June 2013.  

The Board finds that the report of the June 2013 VA examination is adequate for evaluation purposes because the examiner conducted a clinical evaluation, reviewed the medical history, and described the disability in sufficient detail so that the Board's evaluation of the claimed disability is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, the Veteran has not alleged, nor does the record show, that his service-connected migraine headaches have worsened in severity since the most recent examination.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007). 

Moreover, in obtaining the June 2013 VA compensation examination, the Board is also satisfied that there has been compliance with its March 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and appellate review may proceed without prejudicing the Veteran.  

II.  Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013). 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

The Veteran's asthma is currently rated under 38 C.F.R. § 4.97, Diagnostic Code 6602 (2013).  Under Diagnostic Code 6602, bronchial asthma with FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent predicted, or daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication warrants a 30 percent rating.  Bronchial asthma with FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids warrants a 60 percent rating.  Bronchial asthma with FEV-1 that is less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than one attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications warrants a maximum 100 percent rating. 

Post-bronchodilator studies are required when pulmonary function testing (PFT) is conducted for disability evaluation purposes; however, Diagnostic Code 6602 is excluded and the results of pre- bronchodilator PFTs are used.  38 C.F.R. § 4.96 (2013).  

The Board has also considered the Veteran's statements that his disability is worse than the current ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran was initially scheduled for a VA examination in November 2008 in connection with his claim for an increased rating.  At that time, the examiner noted the Veteran was using an inhaled bronchodilator daily, but denied the use of steroids.  The Veteran reported he suffered from coughing, wheezing and dyspnea daily, but only had an acute asthma attack one or two times per year.  In the past 12 months, the Veteran was hospitalized for three days due to his asthma.  X-rays of the lungs showed low lung volumes but no acute pulmonary abnormalities.  The PFT revealed the Veteran had FEV-1 of 89.4 percent before bronchodilator.  The FEV-1/FVC was 73 percent before bronchodilator.  The examiner noted the Veteran had normal spirometry and lung volumes.  

The Veteran was reexamined in May 2010.  At that time, the Veteran reported more frequent episodes of chest pain and shortness of breath.  He also again reported coughing, wheezing, dyspnea, anorexia, night sweats, respiratory failure, and bronchiectasis.  It was noted the Veteran used an inhaled bronchodilator and an inhaled anti-inflammatory daily.  Additionally, the Veteran required the use of a parenteral steroid, Solumendrol, one time per year or less.  A physical examination showed no evidence of abnormal breath sounds, and diaphragm excursion and chest expansion were normal.  The findings of a June 2010 PFT showed the Veteran had FEV-1 of 93 percent before bronchodilator.  The FEV-1/FVC was 96 percent before bronchodilator.

In compliance with the March 2013 remand directives, the Veteran was again scheduled for a VA examination in June 2013 to assess the severity of his service connected asthma.  There is no indication that the Veteran's asthma resulted in respiratory failure.  The examiner noted the Veteran used parenteral corticosteroid medications (but did not specify the frequency), inhaled bronchodilator, and inhaled anti-inflammatory medications.  No additional symptoms were noted.  The PFT showed the Veteran had FEV-1 of 99 percent before bronchodilator.  The FEV-1/FVC was 94 percent before bronchodilator.  The examiner also stated that the Veteran's airflow rates and lung volume measurements were normal.  Finally, it was indicated that the Veteran reported his asthma acts up during a time of increased humidity and in the spring time.  

Additionally, VA treatment records dated through April 2013 show the Veteran has continued to receive treatment for his asthma on a consistent basis.  His symptoms include shortness of breath and chest pain.  Most recently, in December 2012, the Veteran was also treated in the emergency room after complaining of shortness of breath.  At that time, his current medications included prednisone taper, albuterol, budesonide, singulair, and tessalon.  A PFT was not conducted at that time. 

Finally, the report of a July 2010 emergency room visit at Norton Healthcare also indicated the Veteran was prescribed albuterol and prednisone for wheezing and shortness of breath, respectively.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 30 percent for his service-connected asthma at any time during the pendency of this claim.  The Veteran's service-connected bronchial asthma does not more closely approximate a FEV-1 of 40 to 55 percent predicted value or FEV-1/FVC of 40 to 55 percent at any time during the appeal period.  In fact, the Veteran's FEV-1 has never been lower than 89.4 percent and his FEV-1/FVC has never been lower than 73 percent.  The evidence also does not show the Veteran meets the criteria for a 100 percent disability rating (showing that the Veteran's FEV-1 was less than 40 percent predicted, FEV-1/FVC was less than 40 percent) at any time during the appeal period. 

The preponderance of the evidence reveals that the Veteran's asthma has not resulted in at least monthly visits to a physician for required care of exacerbations or at least three or more intermittent courses of systemic (oral or parenteral) corticosteroids during a twelve month period.  While the June 2013 VA examiner noted the use of parenteral steroids and did not specify how many times they were used, there was no indication that it was greater than 3 times in the past 12 months, either during this VA examination or as reflected in the Veteran's VA treatment records for the 12 months preceding the examination.  The evidence of record also does not show that the Veteran had one or more attacks per week that resulted in episodes of respiratory failure, despite his own assertion that he suffered from respiratory failure.  Accordingly, the Veteran's service-connected asthma more closely approximates a 30 percent disability rating for the entire period of appeal.

The Board has also considered the Veteran's lay statements regarding the severity of his disability.  The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating for his asthma; however, disability ratings result from the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  While the Board finds the Veteran competent to provide evidence as to his symptoms and the Board finds his statements credible, the medical findings, which directly address the criteria under which the service-connected disability are considered more probative than his assessment of the severity of his disability; particularly as he does not address the findings necessary to evaluate the disabilities under the rating criteria.  See Jandreau, 492 F. 3d at 1372; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Therefore, the preponderance of the more probative evidence is against the claim, and the Veteran's claim for a higher rating is denied. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the symptomatolgy as reported by the Veteran concerning his asthma.  The Veteran has reported chest pain, coughing, wheezing, and dyspnea.  He also reported trips to the emergency room for his asthma.  However, his symptoms and the severity of his asthma are contemplated by the schedular rating criteria of Diagnostic Code 6602.  Therefore, the rating criteria are therefore adequate to evaluate the Veteran's asthma disability and referral for consideration of extraschedular rating is not warranted.

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  In the instant case, the Veteran has not asserted that his asthma causes him to be unemployable.  In fact, by all accounts, he is currently employed full time as a postal carrier for the United States Postal Service.  Therefore, the Board finds that a claim for TDIU is not raised by the Veteran or reasonably raised by the record and, as such, need not be further addressed.

In sum, as the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to a disability rating in excess of 30 percent for asthma is denied.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


